DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.

Claims 21-40 are pending and being examined.  Claims 1-20 are canceled.  Claims 21-40 are newly added with no new subject matter being introduced.

Claim Objections
Claims 23-24 are objected to because of the following informalities:  “residential” should be “residual”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-28, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering claims 21 and 22, the “consists of” of language relative to the properties of the composition is unclear.  The composition can consist of a particular composition (i.e., 5-95% calcium oxide and a balance of residual impurities); however, it is unclear as to how a composition can “consist” of only certain properties since a composition can have many properties that are not necessarily claimed.
Claim 21 also recites that the composition consists of 5-95% calcium oxide and a balance of residual impurities.  The composition can consist of 5% calcium oxide and 95% residual impurities; “consisting” language excludes any other components in the composition and the only two components would be calcium oxide and residual impurities.  However, it is unclear as to how a 95% concentration can be considered “residual”.
Claim 26 recites that the composition consists of calcium hydroxide.  However, claim 21 from which clam 26 depends requires the composition to consist of calcium oxide and residual impurities.  It is unclear as to whether the composition consists of calcium oxide and residual impurities or whether the composition consists of calcium hydroxide.  For the purpose of examination, the claims will be interpreted such that the residual impurities comprise calcium hydroxide.
Claims 39-40 recite the limitation "the weight percent of the first fraction".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the claims will be interpreted such that the composition comprising a mixture comprises a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites “the composition of claim 21 consisting of calcium hydroxide”.  However, claim 21 from which claim 26 depends, does not require the composition to consist of calcium hydroxide.  Claim 21 requires the composition to consist of calcium oxide and residual impurities.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (US 2009/0246524 A1) in view of Langelin et al. (US 6322769 B1).
Considering claims 21 and 23-24, Ohmi teaches an acid gas absorption composition comprising of calcium oxide, the composition comprising a specific surface area from 40-100 m2/g by teaching specific surface area of 50-120 m2/g (Ohmi, [0095]).  Ohmi teaches a porous volume of 0.40-0.60 mL/g (cm3/g) (Ohmi, [0096].  A prima facie case of obviousness exists because the claimed range of a porous volume from 0.25-0.50 cm3/g overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  Ohmi teaches pores having a diameter of 2 to 100 nm (20-1000 Å) preferably with a maximum pore diameter of 30 nm or more, 30-100 nm, most preferably 40-80 nm (Ohmi, [0097]).  Thus, Ohmi teaches pores having a diameter in the preferred range of 2-80 nm (20-800 Å).  A prima facie case of obviousness exists because the claimed range of a pore diameter of 100-300 Å overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  
Ohmi teaches 5-95% calcium oxide by teaching a mixture containing 10-90 weight percent calcium oxide (Ohmi, [0128]).  Moreover, Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in an amount of 10 wt.% or less (Ohmi, [0072]).  Ohmi also teaches the calcium hydroxide may contain calcium carbonate and/or calcium oxide so far as their contents do not exceed 20 wt.%, particularly do not exceed 10 wt.% (Ohmi, [0140]).  Thus, it would be expected that the composition (i.e., calcium oxide) would consist 5-95% calcium oxide and a balance of residual impurities (i.e., calcium hydroxide/calcium carbonate not calcined).
Ohmi does not explicitly teach the composition comprising a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.
However, Langelin teaches a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight % (Langelin, Col. 3 lines 23-45 and Col. 5 lines 1-9).  Langelin also teaches mixtures comprising a first fraction of particles having a size of less than 32 micrometers at a weight percent ranging from 0-100% and a second fraction of particles of a size greater than 32 micrometers at a weight percent ranging from 0-100% (Langelin, Table I).  Langelin teaches the particle size distribution is a result effective variable relative to fluidity, utilization, and load loss (Langelin, Col. 3 lines 38-45 and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of Ohmi to provide a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture as taught by Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order provide a composition having desired fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas at desired degradation of the mechanical strength of the particles in the composition with a reasonable expectation of success.
It should be noted that the claim is directed to a composition consisting of 5-95% calcium oxide and a balance of residual impurities, wherein the composition consists of  a specific area from 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, pores having a diameter from 100-300 Angstroms, a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.  The combination of Ohmi and Langelin teaches/obviates the claimed composition.  Thus, it would be expected that the composition of Ohmi and Langelin would also have an acid gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition.
In the alternative, Langelin teaches the utilization/treatment efficiency is a result effective variable relative to the size distribution (Langelin, Col. 3 lines 38-45 and Col. 8 lines 33-45).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary utilization/treatment efficiency (by varying the size distribution) including to within the claimed gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition in order to achieve desired acid gas mass absorption capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired utilization/treatment efficiency with a reasonable expectation of success.
In the alternative, Ohmi teaches that if the maximum pore diameter is too large, the mechanical strength of the particles decreases resulting in disintegration of the granules when the granules are filled into a cylindrical reaction vessel and if the maximum pore diameter is too small, it is difficult for the gas to be processed to enter the inside of the porous particles (Ohmi, [0097]). Langelin teaches that a pore volume consisting of pores with a diameter of 100 to 400 Angstroms have an excellent fluidity and easy dosage and allow a good utilization (treatment efficiency, in particular fume treatment) (Langelin, Col. 3 lines 39-45) and that it is advantageous for more than 60% of the total pore volume to consist of pores with a diameter of 100 to 400 Angstroms (Langelin, Col. 3 lines 19-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for to vary the pore diameter of Ohmi’s composition to have a diameter from 100-300 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition and having desired pore volume with a reasonable expectation of success.
Considering claim 22, it should be noted that the claim is directed to a composition consisting of 5-95% calcium oxide and a balance of residual impurities, wherein the composition consists of  a specific area from 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, pores having a diameter from 100-300 Angstroms, a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.  The combination of Ohmi and Langelin teaches/obviates the claimed composition.  Thus, it would be expected that the composition of Ohmi and Langelin would also have an acid gas mass absorption capacity of 4.5-6 grams acid gas per 100 grams composition, a relative sulfur absorption capacity of at least 3 relative to calcium hydroxide, and at least 25% reduction in SO2 and/or SO3 emissions relative to emissions observed without the use of the composition, when the acid gas comprises SO2 and/or SO3.
Considering claim 25, in paragraph [0022] of instant specification, applicant defines “substantially free” as referring to compositions having 8 wt.% or less.  Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in an amount of 10 wt.% or less (Ohmi, [0072]).  A prima facie case of obviousness exists because the claimed range of “substantially free” (8 wt.% or less) overlaps the range taught by Ohmi (10 wt.% or less) (see MPEP §2144.05(I)).
Considering claim 26, Ohmi teaches the composition comprising calcium hydroxide having a specific surface area from 30-65 m2/g within a pore diameter range of 2 to 100 nm (20-1000 Angstroms) (Ohmi, [0110]).  A prima facie case of obviousness exists because the claimed range of 25-55 m2/g and up to 1200 Angstroms overlaps the range taught by Ohmi (see MPEP §2144.05(I)).
Ohmi teaches a total pore volume of pores having a diameter of 2 to 100 nm is in the range of 0.25 to 0.50 mL/g (Ohmi, [010]), he does not explicitly teach a porous volume of less than 0.25 cm3/ g.
However, Langelin teaches a pore volume of greater than 0.06 cm3/g (Langelin, Col. 2 line 61 – Col. 3 line 7).  A prima facie case of obviousness exists because the claimed range of less than 0.25 cm3/g overlaps the range taught by Langelin (see MEPE §2144.05(I)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of Ohmi to provide a porous volume of less than 0.25 cm3/g as taught by Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition with a reasonable expectation of success.
Considering claims 27-28, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size distribution for a large specific surface area and teaches that the size distribution is  a result effective variable relative to fluidity (Langelin, Col. 1 lines 25-31, Col. 3 lines 55-62).  In addition, Langelin teaches mixtures with varying particle size distributions wherein the fraction of particles having a size less than 32 micrometer can range from 0-100% (Langelin, Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight percent of the first fraction including to at least 95 weight percent or 95-98 weight percent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.
Considering claim 29 and 32, Ohmi teaches an acid gas absorption composition comprising of calcium oxide, the composition comprising a specific surface area from 40-100 m2/g by teaching specific surface area of 50-120 m2/g (Ohmi, [0095]).  Ohmi teaches a porous volume of 0.40-0.60 mL/g (cm3/g) (Ohmi, [0096].  A prima facie case of obviousness exists because the claimed range of a porous volume from 0.25-0.50 cm3/g overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  Ohmi teaches pores having a diameter of 2 to 100 nm (20-1000 Å) preferably with a maximum pore diameter of 30 nm or more, 30-100 nm, most preferably 40-80 nm (Ohmi, [0097]).  Thus, Ohmi teaches pores having a diameter in the preferred range of 2-40 nm (20-800 Å).  A prima facie case of obviousness exists because the claimed range of a pore diameter of 100-300 Å overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  In the alternative, Ohmi teaches that if the maximum pore diameter is too large, the mechanical strength of the particles decreases resulting in disintegration of the granules when the granules are filled into a cylindrical reaction vessel and if the maximum pore diameter is too small, it is difficult for the gas to be processed to enter the inside of the porous particles (Ohmi, [0097]). Langelin teaches that a pore volume consisting of pores with a diameter of 100 to 400 Angstroms have an excellent fluidity and easy dosage and allow a good utilization (treatment efficiency, in particular fume treatment) (Langelin, Col. 3 lines 39-45) and that it is advantageous for more than 60% of the total pore volume to consist of pores with a diameter of 100 to 400 Angstroms (Langelin, Col. 3 lines 19-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for to vary the pore diameter of Ohmi’s composition to have a diameter from 100-300 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition and having desired pore volume with a reasonable expectation of success.  
Ohmi teaches 5-95% calcium oxide by teaching a mixture containing 10-90 weight percent calcium oxide (Ohmi, [0128]).  Moreover, Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in an amount of 10 wt.% or less (Ohmi, [0072]).  Ohmi also teaches the calcium hydroxide may contain calcium carbonate and/or calcium oxide so far as their contents do not exceed 20 wt.%, particularly do not exceed 10 wt.% (Ohmi, [0140]).  Thus, it would be expected that the composition (i.e., calcium oxide) would consist 5-95% calcium oxide and a balance of residual impurities (i.e., calcium hydroxide/calcium carbonate not calcined).
Ohmi teaches a method of preparing the acid gas absorption composition, the method comprising: (b) drying the intermediate material to a residual moisture content of less than 2 percent by weight of the intermediate material by teaching water-containing calcium hydroxide particles (intermediate material) are dried to a water (residual moisture) content of less than 0.5 wt. percent (Ohmi, [0108]); wherein the calcium hydroxide is characterized by a specific surface area of 30-60 m2/g (Ohmi, [0110]).  A prima facie case of obvious exists because the claimed range of (25-55 m2/g overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  Ohmi teaches the calcium hydroxide particles (intermediate material) are heated between 315-500°C (Ohmi, [0109]).  
 Ohmi does not explicitly teach (a) hydrating a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture content from 18-27% by weight of the intermediate material, wherein the starting material comprises calcium oxide characterized by a size less than 10 mm, a reactivity to water less than 40°C/min and (c) milling the intermediate material. 
However, Langelin teaches (a) hydrating a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture content from 18-27% by weight of the intermediate material (CaO (starting material) is hydrated to obtain calcium hydroxide (intermediate material) having a residual moisture content of 22 weight %) (Langelin, Col. 5, lines 29-34), wherein the starting material comprises calcium oxide characterized by a size less than 10 mm (the CaO (starting material) particles have a size up to 2 mm) (Langelin, Col. 5, lines 29-34), a reactivity to water less than 40°C/min (CaO particles may have water reactivity of 30°C/min or more (less than 40)) (Langelin, Col. 4, lines 1-8); the intermediate material exhibit a porous volume less than 0.25 cm3/g (the calcium hydroxide particles have a porous volume greater than 0.06 cm3/g (less than 0.25 cm3/g) (Langelin, Col. 2, lines 61 - Col. 3, line 7); (c) milling the intermediate material to at least 90 percent by weight of the mixture having a size of less than 32 micrometers (the calcium hydroxide (intermediate material) is subjected to a crushing (milling) operation producing a mixture comprising up to (at least) 90 percent by weight of a second fraction having a size less than 32 micrometers) (Langelin, Col. 5, lines 1-9); and the composition of pores having a diameter from 100-400 Angstroms (Langelin, Col. 3, lines 4-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).
Although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size distribution for a large specific surface area and teaches that the size distribution is  a result effective variable relative to fluidity (Langelin, Col. 1 lines 25-31, Col. 3 lines 55-62).  In addition, Langelin teaches mixtures with varying particle size distributions wherein the fraction of particles having a size less than 32 micrometer can range from 0-100% (Langelin, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ohmi to hydrate a starting material to generate an intermediate material comprising calcium hydroxide and having a residual moisture content from 18-27% by weight of the intermediate material, wherein the starting material comprises calcium oxide characterized by a size less than 10 mm, a reactivity to water less than 40°C/min; the intermediate material exhibit a porous volume less than 0.25 cm3/g; (c) milling the intermediate material to greater than 90 percent by weight of the mixture having a size of less than 32 micrometers; and the composition of pores having a diameter from 100-300 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having desired fluidity and treatment efficiency in a fume treatment (Langelin, Col. 2, lines 19-29; Col. 3, lines 39-45) and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition having desired pore volume (Ohmi, paragraph [0097]) with a reasonable expectation of success.
Moreover, a prima facie case of obviousness exists because the claimed range overlaps the range taught by Langelin (see MPEP §2144.05(I)).  
Ohmi does not explicitly teach (d) contacting at least a portion of the intermediate material and a heated gaseous stream for a time sufficient to heat the intermediate material.
However, Langelin teaches a method of heating the intermediate material using air heated to 400°C by injecting it into the chamber of the dryer (Langelin, Col. 5 lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact at least a portion of the intermediate material and a heated gas stream such as air wherein the gas stream is from 390-510°C in Ohmi’s method.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a method is known in industry for heating a material comprising calcium hydroxide.
Considering claim 30, Langelin teaches that the milling can be carried out after or during the drying (Langelin, Col. 4 lines 45-47).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to simultaneously dry and mill the intermediate material of Ohmi/Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because it is known in industry that the intermediate material can be simultaneously dried and milled with a reasonable expectation of success.
Considering claims 33-34, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size distribution for a large specific surface area and teaches that the size distribution is  a result effective variable relative to fluidity (Langelin, Col. 1 lines 25-31, Col. 3 lines 55-62).  In addition, Langelin teaches mixtures with varying particle size distributions wherein the fraction of particles having a size less than 32 micrometer can range from 0-100% (Langelin, Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the intermediate material such that at least 95 weight percent or 95-98 weight percent of the mixture has a size of less than 32 micrometers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.

Claims 31, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (US 2009/0246524 A1) in view of Langelin et al. (US 6322769 B1) and Benson et al. (US 2009/0220411 A1).
Considering claim 31, all of the limitations are met by the prior art referenced in meeting claim 29 limitations except for injecting the composition into a flue duct carrying the flue gas.
Ohmi teaches using calcium oxide and calcium hydroxide as absorbent for gaseous acids (Ohmi, [0002]).  Ohmi does not explicitly teach injecting the composition into a flue duct carrying the flue gas.
However, Benson teaches using lime to remove acid gases (Benson, abstract).  Benson teaches injecting the composition into the flue gas immediately after the furnace in order to remove acid gases (Benson, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the composition of Ohmi into a flue duct carrying the flue gas.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to remove acid gases from the flue gas with a reasonable expectation of success.
Considering claim 35, Ohmi teaches an acid gas absorption composition comprising of calcium oxide, the composition comprising a specific surface area from 40-100 m2/g by teaching specific surface area of 50-120 m2/g (Ohmi, [0095]).  Ohmi teaches a porous volume of 0.40-0.60 mL/g (cm3/g) (Ohmi, [0096].  A prima facie case of obviousness exists because the claimed range of a porous volume from 0.25-0.50 cm3/g overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  Ohmi teaches pores having a diameter of 2 to 100 nm (20-1000 Å) preferably with a maximum pore diameter of 30 nm or more, 30-100 nm, most preferably 40-80 nm (Ohmi, [0097]).  Thus, Ohmi teaches pores having a diameter in the preferred range of 2-80 nm (20-800 Å).  A prima facie case of obviousness exists because the claimed range of a pore diameter of 100-300 Å overlaps the range taught by Ohmi (see MPEP §2144.05(I)).  In the alternative, Ohmi teaches that if the maximum pore diameter is too large, the mechanical strength of the particles decreases resulting in disintegration of the granules when the granules are filled into a cylindrical reaction vessel and if the maximum pore diameter is too small, it is difficult for the gas to be processed to enter the inside of the porous particles (Ohmi, [0097]). Langelin teaches that a pore volume consisting of pores with a diameter of 100 to 400 Angstroms have an excellent fluidity and easy dosage and allow a good utilization (treatment efficiency, in particular fume treatment) (Langelin, Col. 3 lines 39-45) and that it is advantageous for more than 60% of the total pore volume to consist of pores with a diameter of 100 to 400 Angstroms (Langelin, Col. 3 lines 19-23).  Langelin teaches the pore volume is directly related to the pore diameter (Langelin, Col. 3 lines 4-23).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for to vary the pore diameter of Ohmi’s composition to have a diameter from 100-300 Angstroms.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to provide a composition having good fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas without degrading the mechanical strength of the particles in the composition and having desired pore volume with a reasonable expectation of success.  
Ohmi teaches 5-95% calcium oxide by teaching a mixture containing 10-90 weight percent calcium oxide (Ohmi, [0128]).  Moreover, Ohmi teaches calcium oxide is prepared by calcining calcium hydroxide to calcium oxide (Ohmi, [0050]) wherein the calcium oxide contains calcium hydroxide in an amount of 10 wt.% or less (Ohmi, [0072]).  Ohmi also teaches the calcium hydroxide may contain calcium carbonate and/or calcium oxide so far as their contents do not exceed 20 wt.%, particularly do not exceed 10 wt.% (Ohmi, [0140]).  Thus, it would be expected that the composition (i.e., calcium oxide) would consist 5-95% calcium oxide and a balance of residual impurities (i.e., calcium hydroxide/calcium carbonate not calcined).
Ohmi teaches using his calcium oxide and calcium hydroxide composition as absorbent for gaseous acids (Ohmi, [0002] and [0091]).  Ohmi does not explicitly teach injecting the composition into a flue duct carrying the flue gas.
However, Benson teaches using lime to remove acid gases (Benson, abstract).  Benson teaches (a) injecting the acid gas absorption composition into a flue duct carrying the flue gas (the activated lime (composition) is injected into flue gas immediately after the furnace, as such the injection would be expected to be in a flue duct as claimed) (Benson, [0026]); (b) reacting the composition with the acid gas in the flue gas to generate a reaction product including at least one of a calcium sulfate, a calcium sulfite, and a calcium chloride (although not explicitly disclosed, the reference recites the composition reacts with the acid gases wherein the acid gases including sulfur dioxide, sulfur trioxide and hydrogen chloride; as such the calcium oxide composition would be expected to form the claimed compounds from the reactions) (Benson, [0002] and [0014]), and thereby reducing the concentration of acid gas in the flue gas (the acid gases are removed from the (flue) gas stream) (Benson, [0017] and [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to inject the acid gas absorption composition of claim 6 and react the composition with the acid gas in the flue gas as claimed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to reduce the acid gas concentration with a reasonable expectation of success.
Ohmi does not explicitly teach the composition comprising a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.
However, Langelin teaches a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight % (Langelin, Col. 3 lines 23-45 and Col. 5 lines 1-9).  Langelin also teaches mixtures comprising a first fraction of particles having a size of less than 32 micrometers at a weight percent ranging from 0-100% and a second fraction of particles of a size greater than 32 micrometers at a weight percent ranging from 0-100% (Langelin, Table I).  Langelin teaches the particle size distribution is a result effective variable relative to fluidity, utilization, and load loss (Langelin, Col. 3 lines 38-45 and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the composition of Ohmi to provide a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture as taught by Langelin.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order provide a composition having desired fluidity and treatment efficiency in a fume treatment and to provide suitable capacity for a target gas at desired degradation of the mechanical strength of the particles in the composition with a reasonable expectation of success.
It should be noted that the claim is directed to a composition consisting of 5-95% calcium oxide and a balance of residual impurities, wherein the composition consists of  a specific area from 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, pores having a diameter from 100-300 Angstroms, a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.  The combination of Ohmi and Langelin teaches/obviates the claimed composition.  Thus, it would be expected that the composition of Ohmi and Langelin would also have an acid gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition.
In the alternative, Langelin teaches the utilization/treatment efficiency is a result effective variable relative to the size distribution (Langelin, Col. 3 lines 38-45 and Col. 8 lines 33-45).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary utilization/treatment efficiency (by varying the size distribution) including to within the claimed gas mass absorption capacity of at least 4.5 grams acid gas per 100 grams composition in order to achieve desired acid gas mass absorption capacity.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired utilization/treatment efficiency with a reasonable expectation of success.
Considering claim 36, the combination of Ohmi, Langelin and Benson teaches the method of claim 11, but Ohmi does not disclose wherein the composition is characterized by a removal efficiency on a (sorbent mass/acid gas inlet mass) basis up to 10.  However the combination of Ohmi/Langelin teaches the claimed composition; thus, it would be expected that the composition of Ohmi/Langelin would also be characterized by a removal efficiency on a (sorbent mass / acid gas inlet mass) basis up to 10.
Considering claim 37, Benson teaches Benson exemplifies an embodiment wherein a 10 gram sample was utilized (less than 16,000 Ibs/hr) (Benson, [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of Ohmi to provide an injection rate of the composition less than 16,000 Ibs/hr, as taught by Benson.  One ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to absorb the acid gas with a reasonable expectation of success.
Considering claim 38, although Ohmi teaches calcium oxide and calcium hydroxide are highly reactive with acid and they are utilized as absorbents for gaseous acids such as hydrogen chloride and sulfur dioxide gas (Ohmi, [0002]), he does not explicitly teach reacting the composition with HCl, SO2 and/or SO3 in the flue gas reduces HCl, SO2 and/or SO3 emissions by at least 25% when measured against emissions observed without the use of the composition.
However, Benson teaches activated lime reacts with the acid gases in a combustion gas stream (i.e., flue gas) and removes them from the gas stream wherein the acid gases include sulfur dioxide, sulfur trioxide and hydrogen chloride; Benson teaches an embodiment which absorbs approximately 87 percent of SO2 (at least 25 percent reduction) (Benson, [0014], [0017], [0026], and [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Ohmi to react the composition with HCI, SO2 and/ or SO3 in the flue gas to reduce HCI, SO2 and/ or SO3 emissions by at least 25 percent when measured against emissions observed without the use of the composition, when the acid gas comprise HCI, SO2 and/ or SO3, as taught by Benson.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to absorb high levels of the acid gas with a reasonable expectation of success.
Considering claims 39-40, although Langelin’s preferred embodiment is a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the second fraction ranges from 10 to 90 weight %, he does teach that the desire for small particle size distribution for a large specific surface area and teaches that the size distribution is  a result effective variable relative to fluidity (Langelin, Col. 1 lines 25-31, Col. 3 lines 55-62).  In addition, Langelin teaches mixtures with varying particle size distributions wherein the fraction of particles having a size less than 32 micrometer can range from 0-100% (Langelin, Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the weight percent of the first fraction including to at least 95 weight percent or 95-98 weight percent.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired surface area for treatment of fumes and fluidity with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments filed regarding unexpected results have been fully considered but are not persuasive.
In support of above argument, applicant cites Declaration by Scott Farley filed 10/08/21 wherein the HPV Activated sample is compared to the Competitor HPV-EU sample.  Applicant argues that as shown in the table in Fig. 10 in the captioned application, HPV Activated sample shows improved BET and pore volume relative to the Competitor HPV-EU sample.  Neither applicant’s arguments nor the Declaration of Scott Farley have presented data showing that it is unexpected for HPV Activated sample to have improved BET and pore volume relative to the Competitor HPV-EU sample and that this improvement is attributed to the pore diameter size.
  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, the claims require the composition to consist of 5-95% calcium oxide and a balance of residual impurities, wherein the composition has a specific surface are from 40-100 m2/g, a porous volume from 0.25-0.50 cm3/g, pores having a diameter from 100-300 Angstroms, the composition comprising a mixture comprising a first fraction of particles having a size of less than 32 micrometers and a second fraction of particles of a size greater than 32 micrometers, wherein the weight percent of the first fraction is greater than 90 weight percent, based on the total weight of the mixture.
Applicant has compared only two samples HPV Activated and Competitor HPV-EU.  Competitor HPV-EU has a specific surface area of 36.5 m2/g and a porous volume of 0.219 cm3/g (see instant specification [0079]), both values being outside of the claimed range.  Thus, the comparison is not commensurate in scope with the claimed invention because the Competitor HPV-EU has specific surface area and porous volume which are outside of the claimed range.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant has not shown criticality of the pore diameter range from 100-300 Angstroms because sufficient number of tests both inside and outside of the claimed range of 100-300 Angstroms have not been presented.
Moreover, throughout the instant application, it is disclosed that pore size of 100-400 Angstroms is desired and it is only in paragraph [0025] of instant specification that a preferred range of 100-300 Angstroms is disclosed.  In paragraph [0079] of instant specification, applicant discloses that an average width from 100-400 Angstroms produced acid gas absorption composition having the greatest pore volume.  It is unclear as to why applicant is asserting unexpected results for pores having a diameter from 100-300 Angstroms in light of the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734